Citation Nr: 0831708	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  03-20 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of leiomyosarcoma of the left arm with impairment 
to Muscle Group V, residual scar, and mild sensory loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  The veteran is the recipient of the Presidential Unit 
Citation.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, granted an 
initial rating of 20 percent for leiomyosarcoma of the left 
arm.

The veteran testified before the RO at a March 2004 hearing.  
A transcript has been associated with the file.

The Board remanded this case in March 2007 for additional 
development.  The veteran had also perfected appeals of 
denials of service connection for right knee disabilities 
which were also remanded.  Service connection for the right 
knee arthritis and other disorders was granted in a March 
2008 rating decision.  The veteran has not, as yet, disagreed 
with this rating decision.  These issues are no longer before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board regrets that this claim must be remanded again.

As noted in the prior remand, the veteran had been afforded 
VA examination for his residuals of left arm leiomyosarcoma 
in March 2002 and April 2004.  The Board found these 
examinations to be inadequate for evaluating the veteran's 
disability because, in part, the veteran has had ongoing 
complaints of loss of sensation in his left hand.  To ensure 
completeness of the record, the Board instructed that an 
evaluation of any neurological disorder of the left hand 
should be obtained.  

The veteran was scheduled for a neurological examination, in 
addition to exams for joints, muscles and skin in August 
2007.  The report of the muscles examination, while noting 
some decreased sensation in thumb/index fingers, as well as 
in the C5, C6, and C7 dermatomes of the forearm and upper 
extremity, indicated that the veteran had undergone a 
neurological C&P examination that day and to see that report 
for complete details.  However, the report of the 
neurological examination in the file concerns evaluation of 
the veteran's knee condition and does not provide the 
information requested for the arm/hand.  The Board is 
obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  The Board remands either to associate with the 
file a copy of the neurological examination done in August 
2007 or for a new neurological examination of the left upper 
extremity, if necessary.

Additionally, the Board instructed in the prior remand that 
the veteran's ongoing VA treatment records should be 
associated with the file.  The RO did obtain these records.  
The records on file reflect treatment only through July 2007.  
To correctly assess the veteran's current disability, all 
records of treatment from July 2007 to the present must be 
considered.  Therefore, those records must be obtained for 
the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from July 2007 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.



2.  Print copies of the C&P examinations 
conducted August 18, 2007, and, if there 
is a report of neurological evaluation of 
the veteran's left arm condition, 
associate that with the claims file.

3.  If, and only if, a neurological 
evaluation of the veteran's left arm was 
not done in August 2007, schedule the 
veteran for a VA examination to determine 
the current nature and severity of his 
neurological residuals of leiomyosarcoma 
of the left arm.  

4.  Then, the RO should readjudicate the 
claim. If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




